Citation Nr: 1632844	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-37 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a disability manifested by dizziness, claimed as vertigo.

3.  Entitlement to service connection for a lung condition, claimed as diminished lung capacity, chronic obstructive pulmonary disease (COPD). 

4.  Entitlement to service connection for the residuals of a cold weather injury.

5.  Entitlement to service connection for arthritis of the hands, knees, feet, ankles, and hips. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Seattle, Washington, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a video conference hearing before a Veterans Law Judge in November 2014.  A transcript is associated with the claims file.  In April 2016, the Veteran was notified that the Veterans Law Judge who conducted the hearing would be unable to participate in the decision in his appeal.  The Veteran replied that he did not wish to appear at another Board hearing.  

These matters were previously before the Board in January 2015.  Service connection for tinnitus was granted at that time.  This represents a complete grant of the benefits sought on appeal, and that issue is no longer before the Board.  The remaining matters were remanded for additional development.  They have now been returned for further adjudication.  



FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during active service, and was also treated for otitis media of the right ear; he has a current diagnosis of sensorineural hearing loss in each ear.  

2.  The Veteran had normal hearing on testing completed at discharge; the competent medical opinions state that the Veteran's current hearing loss is not related to acoustic trauma or otitis media in service, and the weight of the evidence is against a finding of continuity of symptomatology.  

3.  Complaints of dizziness or vertigo were not recorded in service; the Veteran does not have a current diagnosis of vertigo, and medical opinion states that his current complaints are unrelated to the otitis media for which he was treated in service.  

4.  Although exposure to asbestos in service in conceded, there is no evidence of a respiratory disability in service, no diagnosis of a current respiratory disability, and medical opinion states that the Veteran's symptoms and previous respiratory findings are not related to asbestos exposure in service.  

5.  The service treatment records are negative for complaints or diagnoses relating to cold weather injury, the Veteran now denies having sustained a cold weather injury, and he does not have a current diagnosis of a disability due to a cold weather injury. 

6.  The service treatment records are negative for arthritis, there is no diagnosis of arthritis during the first year after discharge from service, medical opinion states that the Veteran's arthritis and/or joint pains are not related to service, and continuity of symptomatology is not established. 




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hearing loss have not been met, and service connection for this disability may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015). 

2.  The criteria for entitlement to service connection for a disability manifested by dizziness, claimed as vertigo, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303. 

3.  The criteria for entitlement to service connection for a lung condition, claimed as diminished lung capacity, chronic obstructive pulmonary disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

4.  The criteria for entitlement to service connection for the residuals of a cold weather injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

5.  The criteria for entitlement to service connection for arthritis of the hands, knees, feet, ankles, and hips have not been met, and service connection for this disability may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Veteran was provided with complete VCAA notification in February 2009 and September 2009 letters, and the duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded VA examinations for all of his claimed disabilities, and medical opinions have been obtained that address their etiology.  All private medical records identified by the Veteran have been obtained.  He has not received any VA treatment.  A transcript of his November 2014 hearing is in the claims file.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed several disabilities due to events in active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If arthritis or other organic diseases of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, they are presumed to have been incurred during active service, even though there is no evidence of arthritis or hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Hearing Loss

The Veteran believes that his bilateral hearing loss is due to the acoustic trauma he experienced during active service.  He notes that he was a mechanic who maintained large vehicles, and that this involved working around noisy engines without hearing protection.  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran was afforded VA hearing examinations in April 2009 and July 2015.  Both of these show that he has hearing loss that meets the criteria under 38 C.F.R. § 3.385, and the first criterion for service connection has been met.  See 4/13/2009 VBMS, VA Examination, p. 1; 7/17/2015 VBMS, C&P Exam, p. 1.  

Furthermore, the Veteran has testified that he was frequently exposed to the noise from large engines without the use of hearing protection.  His personnel records confirm that he was a mechanic during service.  The Board concedes that the Veteran was likely exposed to acoustic traumas during service.  The second criterion for service connection has also been met.  

The final criterion for service connection is to show a relationship between the acoustic traumas in service and the current hearing loss.  

The Veteran's service treatment records are negative for a diagnosis of hearing loss.  However, they include a July 1964 handwritten entry which states in part that the Veteran felt deaf, that his drums were slightly reddened, and that he was treated with penicillin.  A second entry by the same examiner in October 1964 notes a right sided ear ache.  Following examination, the diagnosis was otitis media.  6/23/2014, VBMS, STR - Medical, p. 13. 

At the Veteran's October 1964 discharge examination, he answered "yes" to a history of ear, nose, or throat trouble on his Report of Medical History.  The physician's summary was of "Otitis media in the past, no trouble at present."  On examination, the auditory thresholds at 500, 1000, 2000, and 4000 Hertz were 10, 10, 10, and 10 decibels for the right ear.  The auditory threshold at 3000 Hertz was not recorded.  The left ear had auditory thresholds of 10, 10, 10, and 15 decibels at the same frequencies.  After conversion to ISO units, the auditory thresholds were 25, 20, 20, and 15 decibels for the right ear, and 25, 20, 20, and 20 decibels for the left ear.  The Board notes that these thresholds fail to show a hearing disability as defined by 38 C.F.R. § 3.385.  6/23/2014, VBMS, STR - Medical, p. 7.

The post service medical records are negative for evidence of a hearing disability during the first year after discharge from service, and the initial evidence of hearing loss as defined by 38 C.F.R. § 3.385 is the April 2009 VA examination.  

The April 2009 VA examiner opined that the Veteran's hearing loss was less likely than not related to the acoustic traumas he sustained during service.  The rationale was that his hearing was normal on examination when he separated from active service.  4/13/2009 VBMS, VA Examination, p. 1.

The July 2015 VA examiner also opined that the Veteran's hearing loss was less likely than not related to the acoustic traumas he sustained during service.  In addition to noting that the hearing loss was normal upon separation from service, this examiner addressed the significance of that finding by explaining that hearing loss from noise exposure occurs immediately and is not progressive.  The examiner also noted the treatment for otitis media in service but opined that this was not a factor in the hearing loss.  The rationale for that opinion was that the current hearing loss did not include a conductive component currently or while in the military.  7/17/2015 VBMS, C&P Exam #1, p. 4.  

Based on these findings, the Board must conclude that the final criterion for service connection has not been met.  The evidence does not demonstrate that there is a relationship between the Veteran's current hearing loss and active service.  

Entitlement to service connection for hearing loss may not be presumed in this case.  The Veteran did not have a diagnosis of sensorineural hearing loss during service or at discharge, and there is no evidence of sensorineural hearing loss during the first year after discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Continuity of symptomatology has also not been established.  The April 2009 VA examination notes the Veteran's report that his hearing loss has existed since January 1962.  No additional description of his symptoms over time was provided, and this history is contradicted by the results of the hearing examination at discharge.  4/13/2009 VBMS, VA Examination, p. 1.  The Veteran testified that he thought he reported his hearing loss at discharge, but he was told at that time he tested normal.  12/08/2014 Virtual VA, Hearing Transcript, p. 7.  He has not provided any further statements that address continuity following discharge, and there is no medical evidence that demonstrates continuity of symptoms between discharge and the initial diagnosis of hearing loss 44 years after discharge.  

Finally, the competent medical opinions both state that it is less likely than not that the Veteran's current hearing loss is related to active service.  The July 2015 examiner explained that hearing loss resulting from acoustic trauma was not progressive, but would have been present at discharge.  This examiner also explained why current hearing loss was unrelated to the otitis media in service.  7/17/2015 VBMS, C&P Exam #1, p. 4.  

In contrast, the Veteran has expressed his belief that his current hearing loss is due to active service.  There is no evidence that he has any medical training or special knowledge regarding the causes and etiology of hearing loss.  While the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Board must conclude that the most probative opinions are those of the two VA medical professionals, one of who provided a complete rationale in support of that opinion.  These examiners opined that the Veteran's current hearing loss is not related to active service.  The Board agrees, and finds that service connection for bilateral hearing loss is not warranted.  

Vertigo

The Veteran believes that he has vertigo due to active service.  He describes this as occasionally being unsteady on his feet.  

As previously noted, the Veteran's service treatment records show that he was treated for otitis media during service.  6/23/2014, VBMS, STR - Medical, p. 13.  However, he does not appear to have complained of dizziness or balance problems in conjunction with the otitis media.  The October 1964 separation examination found that the ears and the neurologic examination were normal, and there were no reports of equilibrium problems.  The Veteran denied a history of dizziness or fainting spells on the Report of Medical History he completed at that time.  6/23/2014, VBMS, STR - Medical, p. 7-9.

The Veteran was afforded a VA examination for ear conditions in July 2015.  The claims file was reviewed by the examiner, and the otitis media in service was noted.  On examination, the Veteran reported feeling intermittent dizziness that lasted from five to 10 seconds at most.  He had fallen on three or four occasions.  On examination, the Veteran was noted to have scars on the tympanic membranes from having tubes inserted during childhood for otitis media.  However, the examiner described the tympanic membranes as normal.  The Veteran's gait was normal, and the Romberg test was negative.  There were no significant findings on the auditory examination.  The examiner opined that the Veteran's complaints of intermittent dizziness had no correlation to the active duty ear infection that had completely resolved by separation.  The examiner noted that the Veteran's complaints of dizziness were not necessarily the same as having vertigo or its symptoms.  Furthermore, it was beyond the scope of the examination to determine the etiology of the Veteran's vague complaints.  7/26/2015, VBMS, C&P Exam #1, p. 1.  

The Board concludes that entitlement to service connection for vertigo and for any other disability manifested by dizziness is not warranted.  The Veteran does not have a current diagnosis of vertigo.  Furthermore, the July 2015 examiner opined that while the cause of the Veteran's dizziness was unknown, it was less likely than not related to the otitis media he experienced in service, as that illness completely resolved prior to discharge.  The Veteran's testimony as to whether or not he experienced these symptoms during service is vague and uncertain, but he denied experiencing dizziness on the Report of Medical History he completed at discharge.  As there is no current diagnosis of vertigo or any other disability manifested by dizziness and no evidence of such a diagnosis or symptoms during service, the criteria for service connection have not been met.  

Lung Disability

The Veteran contends that he has developed a lung disability due to active service.  He states that he was exposed to asbestos in his job as a mechanic, and he believes that the result is he now has diminished lung capacity.  

As already noted, the Veteran was a mechanic during active service.  For the sake of this decision, the Board will concede that he was exposed to asbestos when working with brakes.  

However, mere exposure to asbestos in and of itself is not a disability for which service connection may be established.  In order to establish service connection, it must be demonstrated that this exposure resulted in a chronic disability.  The Board will find that no chronic disability due to active service has been demonstrated.  

A review of the service treatment records is negative for respiratory complaints or a diagnosis of a respiratory disability.  The October 1964 discharge examination found that the lungs and chest were normal, and a chest X-ray obtained at that time was also normal.  The Veteran denied shortness of breath and other relevant respiratory symptoms on the Report of Medical History obtained at that time.  6/23/2014, VBMS, STR - Medical, p. 7.

The only post service evidence of a respiratory disability is the report of a June 2010 computed tomography scan of the abdomen.  The visualized lung bases showed minimal bibasilar dependent atelectasis.  9/9/2010 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  

The Veteran was afforded a VA examination for respiratory conditions in July 2015.  The claims file was reviewed by the examiner and the Veteran's reported exposure to asbestos was noted.  The examiner noted that the Veteran did not now have and had never been diagnosed with a respiratory condition.  An X-ray study revealed normal-appearing right and left lungs, with no significant pleural abnormality.  The impression was no significant chest pathology identified.  The June 2010 incidental findings of minimal bibasilar dependent atelectasis were also noted.  However, the examiner stated that this was not a sign of asbestosis.  Rather, it might be more correlated to his history of being an ex-smoker.  At the completion of the examination, the examiner stated that the minimal bibasilar dependent atelectasis had resolved.  The examiner further opined that it was less likely than not that the Veteran's current complaints of shortness of breath and intermittent coughing were related to asbestos; it was more likely to be related to his history of smoking.  7/26/2015 VBMS, C&P Exam #2, p. 1.  

In an addendum to the July 2015 opinion, the examiner stated that the Veteran's claimed intermittent shortness of breath and the incidental findings of the minimal bibasilar dependent atelectasis were less likely than not due to or caused by the Veteran's claimed in-service asbestos exposure.  This was based on normal X-rays in service and on the current examination.  7/26/2015 VBMS #2, C&P Exam, p. 1.  

The July 2015 examination did not result in a diagnosis of a current disability, and all findings were apparently normal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997).  Furthermore, the July 2015 examiner opined that the June 2010 findings of minimal bibasilar dependent atelectasis were less likely than not due to asbestos exposure in service, and that they had also resolved.  There is no contradictory medical opinion.  Finally, the examiner has opined that the Veteran's reported symptoms of shortness of breath and coughing were less likely than not due to asbestos, and more likely due to a history of smoking.  As the Veteran does not have a current respiratory disability, and as medical opinion states that the only reported findings and symptoms are unrelated to active service, entitlement to service connection is not established.  

Cold Weather Injury

In his initial claims and statements, the Veteran contends that he was exposed to cold weather during service, and that this resulted in various disabilities.  

The service treatment records are negative for complaints or diagnoses relating to cold weather injury.  The October 1964 discharge examination was negative for a disability attributable to cold weather injury, and no such disability was noted by the Veteran on the Report of Medical History he completed at that time.  6/23/2014, VBMS, STR - Medical, p. 7.

The post service medical records are also negative for a disability that is attributable to cold injury.  At a July 2015 VA examination for cold injuries, the Veteran reported a history of being on field maneuvers in the winter in Germany for several weeks.  However, he also denied ever having a cold injury in service.  Instead, the only injury during this period that he noted was having batter acid spilled on him.  On examination, there was no evidence of acid burn or scarring.  There was no evidence or diagnosis of a disability due to cold injury.  7/26/2015 VBMS #5, C&P Exam, p. 1.  

The Board finds that entitlement to service connection for a residual disability due to cold injury is not warranted.  There is no evidence of such an injury in service and no diagnosis of a current disability.  In fact, the Veteran himself now seems to deny having a cold injury.  As there is no evidence that the Veteran has or has ever had the claimed disability, service connection may not be established.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich. 

Arthritis

The Veteran contends that he has developed arthritis in his knees, feet, ankles and hips due to active service.  He has not described any particular injury but describes pain in various joints, which he has at times suggested might be the result of exposure to cold weather in service.  

The Veteran's service treatment records show that he was seen in March 1962 for Achilles tendonitis.  6/23/2014, VBMS, STR - Medical, p. 17.  However, he was not seen again for this complaint during service, and the service treatment records are negative for an injury to the knees, feet, ankles, or hips, and for a diagnosis of arthritis.  The October 1964 discharge examination states that the lower extremities were normal, and was negative for arthritis.  The Veteran responded  "yes" to a history of swollen or painful joints on the Report of Medical History he completed at that time.  The physician's summary indicated that this had existed prior to service and that there were no residuals.  6/23/2014, VBMS, STR - Medical, p. 7.

The post service medical records are negative for a diagnosis of arthritis during the first year after discharge and for many years thereafter.  At the June 2010 computed tomography scan of the abdomen, mild to moderate multilevel degenerative changes of the thoracolumbar spine and minimal degenerative changes of the hips were present.  The examination was otherwise unremarkable.  9/9/2010 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  

Whole body bone imaging was completed in October 2010.  The right knee had a mildly increased uptake, which resulted in the impression that there might be mildly reactive arthritis.  9/9/2010 VBMS, Medical Treatment Record - Non-Government Facility, p. 3.  

At the July 2015 VA examination, the examiner opined that the Veteran's claimed arthritis was less likely than not incurred in or caused by service.  His claimed joint pain was also less likely than not incurred in or caused by service.  The Veteran denied having any joint pain at the examination.  The examiner opined that the finding of degenerative joint disease of the thoracic spine was an incidental finding of aging.  The examiner also explained that as for the Veteran's reports of joint pain at separation, the physician at that time had indicated the joint pains had existed prior to service and had resolved by separation date.  The Veteran also denied ever having suffered a cold exposure injury, so that any arthritis or other joint condition could not be due to an injury that never occurred.  7/26/2015 VBMS #1, C&P Exam, p. 1.

The Board finds that entitlement to service connection for arthritis is not warranted for any of the joints in question.  There is no evidence of arthritis for most of these joints, and where there is evidence of arthritis, there is no evidence that relates it to active service.  

First, entitlement to service connection for arthritis for any joint may not be presumed.  The Veteran did not have a diagnosis of arthritis during service or at discharge, and there is no evidence of arthritis during the first year after discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The current medical evidence establishes mild degenerative changes of the pelvis and possible mildly reactive arthritis of the right knee.  Degenerative changes of the thoracic spine were also noted, but that disability was not included by the Veteran in his claim.  There is no current diagnosis of arthritis of the hands, feet, ankles, or left knee, and service connection for arthritis may not be granted for those joints.  There is also no current diagnosis of Achilles tendonitis.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich.  

Continuity of symptomatology has not been established.  The Veteran has provided vague statements and testimony regarding pain of the left hand, knee, ankle, and hip since service, but has not described more or less continuous symptoms of arthritis or joint pain for any joint.  There is also no medical evidence that demonstrates continuing symptoms between discharge and the initial diagnosis of arthritis of the pelvis and right knee many years after discharge.  

Finally, the only medical opinion that addresses the matter is that of the July 2015 examiner who notes that the joint pain reported by the Veteran in his medical history at discharge had fully resolved, and concludes that neither the Veteran's identified arthritis nor his complaints of aches and pains is related to active service, to include cold exposure in service.  7/26/2015 VBMS #1, C&P Exam, p. 1.  Although the Veteran believes otherwise, there is no evidence that he has any medical training or special knowledge regarding the causes and etiology of arthritis or joint pain.  While the Veteran is competent in certain situations to provide a diagnosis of a simple condition or one that is readily observable by a layman, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Therefore, the Board finds that the criteria for service connection have not been met.  The evidence does not demonstrate that there is a relationship between the Veteran's complaints of joint pain and claimed arthritis and active service.  

					
						(CONTINUED ON NEXT PAGE)
















ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for a disability manifested by dizziness, claimed as vertigo is denied.

Entitlement to service connection for a lung condition, claimed as diminished lung capacity, chronic obstructive pulmonary disease is denied. 

Entitlement to service connection for the residuals of a cold weather injury is denied. 

Entitlement to service connection for arthritis of the hands, knees, feet, ankles, and hips is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


